UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07043 Name of Registrant: Vanguard Admiral Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2014 – August 31, 2015 Item 1: Reports to Shareholders Annual Report | August 31, 2015 Vanguard Money Market Funds Vanguard Prime Money Market Fund Vanguard Federal Money Market Fund Vanguard Admiral ™ Treasury Money Market Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 Prime Money Market Fund. 10 Federal Money Market Fund. 32 Admiral Treasury Money Market Fund. 45 About Your Fund’s Expenses. 57 Trustees Approve Advisory Arrangements. 59 Glossary. 60 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended August 31, 2015 7-Day SEC Total Yield Returns Vanguard Prime Money Market Fund Investor Shares 0.06% 0.02% Money Market Funds Average 0.00 Institutional Shares 0.12 0.07 Institutional Money Market Funds Average 0.00 Money Market Funds Average and Institutional Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Federal Money Market Fund 0.02% 0.01% Government Money Market Funds Average 0.00 Government Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Admiral Treasury Money Market Fund 0.01% 0.01% iMoneyNet Money Fund Report’s 100% Treasury Funds Average 0.00 iMoneyNet Money Fund Report’s 100% Treasury Funds Average: Derived from data provided by iMoneyNet, Inc. The 7-day SEC yield of a money market fund more closely reflects the current earnings of the fund than its total return. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. 1 Chairman’s Letter Dear Shareholder, The fiscal year ended August 31, 2015, was a volatile one for bonds, fueled in part by uncertainty about when the Federal Reserve might begin raising interest rates. Other factors contributing to the bumpy ride included the unsteady pace of global growth, disinflationary pressures from the fall in commodity prices, the strength of the U.S. dollar, and seemingly stretched stock market valuations . Although the timing of the Fed’s first rate hike in almost a decade was still up in the air, short-term yields rose slightly in anticipation. Vanguard Prime Money Market Fund returned 0.02% for Investor Shares, while Institutional Shares, with their lower expense ratio, returned 0.07%. Vanguard Federal Money Market Fund and Vanguard Admiral Treasury Money Market Fund both returned 0.01%. Those returns, although slim, were more than the 0.00% average return of the funds’ peer groups. As of August 31, the Prime Money Market Fund’s 7-day SEC yield had risen to 0.06% from 0.01% a year earlier for Investor Shares and to 0.12% from 0.05% for Institutional Shares. The yield of the Federal Money Market Fund inched up to 0.02% from 0.01%, and the yield of the Admiral Treasury Money Market Fund held steady at 0.01%. Before I discuss the markets and your fund’s performance further, I want to address Vanguard’s response to the 2 Securities and Exchange Commission’s new money market rules. As you may recall from my previous letters, the SEC adopted these rules in 2014, with the compliance date for the core reforms set for autumn 2016. In June, we announced plans that preserve our money market funds as a cash management option with a stable price for both individual and institutional clients. In addition, for greater clarity, the Admiral Treasury Money Market Fund will change its name to Vanguard Treasury Money Market Fund, and the Institutional Shares of the Prime Money Market Fund will be reclassified as Admiral Shares. For more details, please see the box on page 7. Bond results were muted both at home and abroad The broad U.S. taxable bond market returned 1.56% for the 12 months, outpacing the broad U.S. stock market. Bond prices, which generally fell slightly, received support at various times from global investors looking for higher yields than those available in many other developed markets and from investors seeking shelter from stock market volatility. The yield of the 10-year Treasury note slid from 2.34% at the beginning of the fiscal year to 1.75% at the end of January, before retracing some of its steps to end the period at 2.18%. Given the heightened level of risk aversion in the market, Treasuries outperformed their corporate counterparts. Market Barometer Average Annual Total Returns Periods Ended August 31, 2015 One Three Five Year Years Years Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 1.56% 1.53% 2.98% Barclays Municipal Bond Index (Broad tax-exempt market) 2.52 2.83 3.96 Citigroup Three-Month U.S. Treasury Bill Index 0.02 0.03 0.05 Stocks Russell 1000 Index (Large-caps) 0.40% 14.68% 16.07% Russell 2000 Index (Small-caps) 0.03 14.12 15.55 Russell 3000 Index (Broad U.S. market) 0.36 14.63 16.03 FTSE All-World ex US Index (International) -11.50 5.79 5.17 CPI Consumer Price Index 0.20% 1.14% 1.77% 3 Limited by the dollar’s strength, international bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –11.97%. International bonds returned about 3% without this currency effect. August’s anxious stock markets led to disappointing returns U.S. stocks generally moved in opposite directions over the two halves of the fiscal year. Ultimately, the ride ended about where it started, with the market returning less than 1%. The broad stock market’s first-half advance of about 6% was followed by a second-half retreat of about –5%. For U.S. investors, international stocks returned about –12%, a result that would have been a bit better if not for the dollar’s strength against many foreign currencies. China’s troubles buffeted emerging markets in particular, which produced lower returns than the developed markets of Europe and the Pacific region. The Fed was still waiting for the right moment With the financial crisis in the rearview mirror and the economy showing more strength toward the end of 2014, the Fed ended its third bond-buying program in October and seemed to be edging closer to raising interest rates from the near-zero levels where they have been for nearly 7 years. (Shortly after the close of the reporting period, the Fed announced at its September meeting that it would leave rates unchanged for the time being.) Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Prime Money Market Fund Investor Shares 0.16% 0.17% Institutional Shares 0.10 0.17 Federal Money Market Fund 0.11 0.09 Admiral Treasury Money Market Fund 0.09 0.06 The fund expense ratios shown are from the prospectus dated December 19, 2014, and represent estimated costs for the current fiscal year. For the fiscal year ended August 31, 2015, the funds’ expense ratios were: for the Prime Money Market Fund, 0.15% for Investor Shares and 0.10% for Institutional Shares; for the Federal Money Market Fund, 0.10%; for the Admiral Treasury Money Market Fund, 0.04%. The expense ratios for the Prime Money Market Fund Investor Shares, the Federal Money Market Fund, and the Admiral Treasury Money Market Fund reflect a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the expense ratios were: for the Prime Money Market Fund Investor Shares, 0.16%; for the Federal Money Market Fund, 0.11%; for the Admiral Treasury Money Market Fund, 0.09%. Peer groups: For the Prime Money Market Fund Investor Shares, Money Market Funds; and for the Institutional Shares, Institutional Money Market Funds; for the Federal Money Market Fund, Government Money Market Funds; and for the Admiral Treasury Money Market Fund; iMoneyNet Fund Report’s 100% Treasury Fund. 4 Growth ground almost to a halt in the first quarter, though, in part because of severe winter weather and a West Coast port strike. And the slide in the price of oil and the strong U.S. dollar helped push inflation even further below the Fed’s target of 2%. International developments also muddied the picture, including recurring flare-ups in the Greek debt crisis and repercussions from events in China—notably the surprise devaluation of its currency, the sharp correction in mainland China stock markets, and a marked downturn in manufacturing. While continuing to maintain safety and liquidity as priorities, the funds’ advisor, Vanguard Fixed Income Group, was able to find some relative value opportunities over the period while avoiding some trouble spots. In the Prime Money Market Fund, the advisor added to its holdings in Australian and Canadian banks to enhance the fund’s diversification and to obtain the yield premium being offered over U.S. Treasuries. The fund had no exposure to Southern European banks, and it minimized its exposure to Northern European banks as the Greek debt crisis intensified. The fund also had no direct exposure to China or other emerging markets. For a more detailed discussion of the management of the funds during the year, please see the Advisor’s Report that follows this letter. Total Returns Ten Years Ended August 31, 2015 Average Annual Return Prime Money Market Fund Investor Shares 1.46 % Money Market Funds Average 1.18 Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Federal Money Market Fund 1.39 % Government Money Market Funds Average 1.14 Government Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Treasury Money Market Fund 1.29 % iMoneyNet Money Fund Report’s 100% Treasury Funds Average 1.00 iMoneyNet Money Fund Report’s 100% Treasury Funds Average: Derived from data provided by iMoneyNet, Inc. Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the funds. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although a money market fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in such a fund. 5 Ten-year returns reflect higher pre-crisis rates Interest rates have been frustratingly low for savers since the 2008–09 financial crisis, but fortunately, that hasn’t always been the case. For example, as recently as 2007, the yield of the 3-month Treasury bill was above 5%. In looking at the funds’ track record, those more substantial yields early on helped buoy performance for the decade as a whole. For the ten years ended August 31, 2015, the average annual return was 1.46% for Investor Shares of the Prime Money Market Fund, 1.39% for the Federal Money Market Fund, and 1.29% for the Admiral Treasury Money Market Fund. Versus their peers, the funds outperformed by an average of 25 to 29 basis points every year over the decade, a testament to the advisor’s stewardship of the funds as well as to the merit of our low-cost structure. (A basis point is one-hundredth of a percentage point.) When the markets are volatile, maintaining perspective is key The volatility in the markets, particularly in the stock market in the final weeks of August, may have evoked painful memories of previous financial setbacks. And inevitably, that can lead some investors to make rash moves with their portfolios. During periods of market adversity, however, it’s more important than ever to keep sight of one of Vanguard’s key Changes in Yields SEC 7-Day Annualized Yield August 31, August 31, Money Market Fund 2015 2014 Prime Investor Shares 0.06% 0.01% Institutional Shares 0.12 0.05 Federal 0.02 0.01 Admiral Treasury 0.01 0.01 6 principles: Maintain perspective and long-term discipline. Whether you’re investing for yourself or on behalf of clients, your success is affected greatly by how you react––or don’t react––when the markets turn turbulent. (You can read Vanguard’s Principles for Investing Success at vanguard.com/research.) As I’ve written in the past, the best course for long-term investors generally is to ignore daily market moves and not make decisions based on emotion. This is also a good time to evaluate your portfolio and make sure your asset allocation is aligned with your time horizon, goals, and risk tolerance. The markets are unpredictable and often confounding. Keeping our long-term plans clearly in focus can be key as we weather these periodic storms. As always, thank you for your confidence in Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer September 17, 2015 Stable-price options for individual and institutional investors In response to rules adopted by the Securities and Exchange Commission, Vanguard in June announced plans for our money market mutual fund lineup that enable individual and institutional investors to continue to have access to cash management vehicles at a stable $1 net asset value (NAV). Our plans call for designating Vanguard Prime Money Market Fund as a “retail” fund. As such, the fund will be required to comply with the SEC’s new requirements for liquidity fees and redemption restrictions, and individual investors will continue to have access to the fund at a share price that remains at $1, rather than fluctuates. In addition, we’ve designated Vanguard Admiral Treasury Money Market Fund and Vanguard Federal Money Market Fund as “government” funds because they meet the SEC’s require- ment of investing more than 99.5% of their assets in U.S. government securities or repurchase agreements. This is significant because government funds, unlike retail funds, are open to institutional investors, giving them a stable-price cash management option, and are not subject to the new fees and redemption restrictions. We’ve reopened the Federal Money Market Fund to both institutional and individual investors. The Admiral Treasury Money Market Fund, soon to be renamed Vanguard Treasury Money Market Fund, will remain closed to new investors. 7 Advisor’s Report Money market yields began to inch higher toward the end of the fiscal year, reflecting an increased expectation that the Federal Reserve was close to ending a nearly seven-year freeze in the federal funds rate. The slight increase in yields did not lift the returns of our money market funds much; still, the funds continued to provide shareholders with a high-quality, very liquid investment appropriate for short-term savings goals or cash management. For the 12 months ended August 31, 2015, Vanguard Prime Money Market Fund returned 0.02% for Investor Shares and 0.07% for Institutional Shares. Vanguard Federal Money Market Fund and Vanguard Admiral Treasury Money Market Fund each returned 0.01%. The average return for the peer groups of all three funds was 0.00%. The investment environment Monetary policy in the United States appeared to be on a different trajectory than in much of the rest of the world over the 12 months. The Fed was comfortable enough with the economy’s underlying strength to end quantitative easing in the fourth quarter of 2014. With the exception of a weather-related slump in the first quarter, growth continued at a moderate pace. The U.S. labor market made gains despite job losses in the energy sector, consumer confidence held up, and the construction sector continued to heal. And though the sharp fall in the price of oil has weighed on consumer prices, inflation was expected to pick up, with further tightening in the job market pushing wages higher. This backdrop, along with statements from Fed officials, suggested that the question of liftoff had become not “if” but “when.” In contrast, many other central banks pursued looser monetary policies. Europe’s economy showed signs of weakness, prompting the European Central Bank to embark on its own quantitative-easing program in March. That led to yields on some European sovereign bonds dipping into negative territory at times. Japan continued the quantitative easing it had begun in 2013. And China, whose economy has been decelerating for some time, made a series of interest rate cuts and reduced reserve requirements for banks. U.S. intermediate- and long-term Treasury yields ended the period lower. A combination of factors contributed to that development, including a more muted outlook for inflation and global growth, a flight to safety amid concerns about Greece and turmoil in China, and a rise in the relative attractiveness of Treasuries for international buyers. On the prospect of a Fed rate hike, yields on money market instruments ended the fiscal year a little higher but still not far above zero. Management of the funds For much of the year, we kept the weighted average maturities of the funds fairly long in the belief that the Fed was not ready to move. The call 8 provided a bit of a boost to the funds, but we have since moved shorter as our expectation on that front has changed. With strong demand in the marketplace for Treasury bills driving their prices higher, we looked for relative value opportunities to exploit among other securities. Toward the end of 2014 and the beginning of this year, a wave of selling pushed the prices of Treasury floating-rate notes down to attractive levels. Because these securities also have the advantage of their yields adjusting higher if interest rates rise, we included them in all three funds. More recently, we increased our exposure to agency discount notes—securities without a coupon that agencies issue at a discount to their par value—in the Prime and Federal Money Market Funds as their yield spread with Treasuries widened. Investors’ appetite for Treasury bills pushed their yields lower, and agencies’ increased issuance of discount notes pushed their yields higher. In the Prime Money Market Fund, we’ve taken a cautious stance toward Europe for some time. We had no direct exposure to Southern European financial institutions during the period, and we pared our exposure to Northern Europe as troubles in Greece intensified. We also took the step of limiting our purchases in this region to only very short-term securities. Elsewhere, we increased our exposure to Australia and Canada and continued to have no direct exposure to China or other emerging markets. The outlook The economy is growing modestly, inflation remains subdued, and the job market is improving. Although those economic conditions lead us to expect that the Fed will make its initial rate hike not long from now, subsequent increases are likely to be slow and gradual, given the fragile state of the global economy and lingering disinflationary pressures. We see the Fed’s moving toward a normalization of monetary policy as a positive. It will, of course, be good for money market investors, as they will begin to see higher returns, but it also will be a signal that the economy has improved enough since the global financial crisis that it no longer needs emergency monetary support. Volatility is likely to remain elevated as that process takes place, but we are aware of the risks in such an environment and will continue to position the funds with them in mind. David R. Glocke, Principal Vanguard Fixed Income Group September 17, 2015 9 Prime Money Market Fund Fund Profile As of August 31, 2015 Financial Attributes Investor Institutional Shares Shares Ticker Symbol VMMXX VMRXX Expense Ratio 1 0.16% 0.10% 7-Day SEC Yield 0.06% 0.12% Average Weighted Maturity 46 days 46 days Sector Diversification (% of portfolio) Certificates of Deposit 9.8% U.S. Commercial Paper 10.5 Other 0.7 Repurchase Agreements 0.3 U.S. Government Obligations 29.5 U.S. Treasury Bills 2.7 Yankee/Foreign 46.5 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government Distribution by Credit Quality (% of portfolio) First Tier 100.0% A First Tier security is one that is eligible for money market funds and has been rated in the highest short-term rating category for debt obligations by nationally recognized statistical rating organizations. Credit-quality ratings are obtained from Moody's, Fitch, and S&P. For securities rated by all three agencies, where two of them are in agreement and assign the highest rating category, the highest rating applies. If a security is only rated by two agencies, and their ratings are in different categories, the lower of the ratings applies. An unrated security is First Tier if it represents quality comparable to that of a rated security, as determined in accordance with SEC Rule 2a-7. For more information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratios shown are from the prospectus dated December 19, 2014, and represent estimated costs for the current fiscal year. For the fiscal year ended August 31, 2015, the expense ratios were 0.15% for Investor Shares and 0.10% for Institutional Shares. The expense ratio for the Prime Money Market Fund Investor Shares reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the expense ratio for the Prime Money Market Fund Investor Shares was 0.16%. 10 Prime Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Cumulative Performance: August 31, 2005, Through August 31, 2015 Initial Investment of $10,000 Average Annual Total Returns Periods Ended August 31, 2015 Final Value One Five Ten of a $10,000 Year Years Years Investment Prime Money Market Fund Investor Shares 0.02% 0.03% 1.46% $11,555 ••••• • Money Market Funds Average 0.00 0.00 1.18 11,240 Citigroup Three-Month U.S. Treasury Bill Index 0.02 0.05 1.28 11,375 Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Final Value One Five Ten of a $5,000,000 Year Years Years Investment Prime Money Market Fund Institutional Shares 0.07% 0.10% 1.57% $5,842,419 Institutional Money Market Funds Average 0.00 0.02 1.37 5,726,502 Citigroup Three-Month U.S. Treasury Bill Index 0.02 0.05 1.28 5,687,636 See Financial Highlights for dividend information. 11 Prime Money Market Fund Fiscal-Year Total Returns (%): August 31, 2005, Through August 31, 2015 Money Market Funds Investor Shares Average Fiscal Year Total Returns Total Returns 2006 4.38% 3.69% 2007 5.23 4.55 2008 3.60 3.02 2009 1.31 0.62 2010 0.08 0.02 2011 0.06 0.00 2012 0.04 0.00 2013 0.02 0.00 2014 0.02 0.00 2015 0.02 0.00 7-day SEC yield (8/31/2015): 0.06% Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Average Annual Total Returns: Periods Ended June 30, 2015 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 6/4/1975 0.01% 0.03% 1.51% Institutional Shares 10/3/1989 0.06 0.10 1.62 12 Prime Money Market Fund Financial Statements Statement of Net Assets As of August 31, 2015 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (32.2%) 2 Federal Home Loan Bank Discount Notes 0.0
